PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Branz et al.
Application No. 15/449,960
Filed: 5 Mar 2017
For: LipoRoller

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed March 8, 2022 under 37 CFR 1.183, requesting waiver of the requirements of 37 CFR 1.59(a). In particular, petitioners request that the original specification, filed March 5, 2017, be expunged and replaced with the correct specification filed April 17, 2017. Alternatively, petitioners request that the above-identified application be accorded a later filing date of April 17, 2017, when the correct specification was filed.  

The petition is DISMISSED.

37 CFR 1.59 states in part:

(a)
(1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 

(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  

37 CFR 1.59(a)(2) prohibits information forming part of the original disclosure, i.e., the written specification including the claims and drawings from being expunged. The specification filed March 5, 2017 in the above-identified application forms part of the original disclosure and will not be expunged.

The standards for expunging information, other than information forming part of the original disclosure, that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in MPEP section 724.05 II. This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

MPEP 724.05 IV explains that the provision of 37 CFR 1.59(a) may be waived under 37 CFR 1.183 where an extraordinary situation exits in which justice requires the requested expungement of information forming part of the original disclosure. As such, any consideration of a request for a waiver of a requirement, that is not part of the statutes, will only be undertaken under the provisions of 37 CFR 1.183.

37 CFR 1.183 states:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Petitioners state that a provisional application specification directed towards “the Drop Stopper” rather than the specification for the invention of “Liporoller” was inadvertently filed on the application filing date of March 5, 2017 for the above-identified application. Petitioners assert that a bona fide intent to file a complete and correct disclosure for the “Liporoller” invention rather than “The Drop Stopper” invention is evidenced by the correct claims and drawings filed March 5, 2017 directed towards the “Liporoller” invention. Furthermore, the specification for the invention of “Liporoller” was filed April 17, 2017. 

Petitioners also assert that an extraordinary circumstance exists where justice requires waiver of the requirement of 37 CFR 1.59(a) because petitioners will be unable to rely on the intended specification to prosecute an application, having an application filing date of March 5, 2017, and procure a patent directed towards the “Liporoller”. Alternatively, petitioners request that the above-identified application be accorded a filing date of April 17, 2017, when the specification for the “Liporoller” invention was filed.            

Petitioners arguments have been considered but are not persuasive. Petitioners have not asserted or presented any evidence that an extraordinary situation exists in the present application where justice requires waiver of the requirement of 37 CFR 1.59(a)(2) that information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file.

While petitioners filed a specification other than the one intended on the application filing date of March 5, 2017, and attempted to file the intended specification on April 17, 2017, this does not rise to the level of an extraordinary situation where justice requires waiver of 37 CFR 1.59(a)(2) which prohibits expungement of information forming part of the original disclosure.

The USPTO strives to maintain a complete record of proceedings in the prosecution of an application and desires to conduct its business with transparency. Furthermore, the original disclosure of an application is scanned for record keeping purposes. Accordingly, the grant of a petition to expunge information which is part of the original disclosure would require that the USPTO record of the originally filed application be changed, which may not be possible. As such, information forming part of the original disclosure will not expunged absent substantial justification. 

The relief petitioners seek of according the above-identified application a later filing date of April 17, 2017 when the specification directed towards the “Liporoller” invention was filed does not fall under the purview of 37 CFR 1.183 as it pertains to waiving the requirements of 37 CFR 1.59(a) and cannot be granted. 
  
Telephone inquiries regarding this decision should be directed to Vanitha Elgart at 571.272.7395.



/VANITHA M ELGART/Petitions Examiner, OPET